DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1, 9 and 17 of U.S. Patent No. 10,895,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Smarr et al., US 2012/0110096 A1.
Regarding claim 1, Smarr teaches a method comprising:
Causing display of a list of user identifiers at a client device, the client device associated with a first user. In Smarr, a horizontal list of user identifiers (contact icons) may be displayed at a client device of a currently logged in user. Smarr fig. 3A, ¶¶ 63, 65.
Receiving an input that comprises a selection of an identifier of a second user from among a list of user identifiers. In Smarr, a user may select a user identifier by hovering a pointer over a user identifier in the list of user identifiers. Smarr ¶¶ 71-72, fig. 3B.
Identifying a plurality of user groups that include the first user and the second user in response to the input that comprises the selection of the identifier of the second user. In Smarr, multiple user groups (i.e., “social circles”) that include the currently logged in user and the user associated with the selected user identifier may be identified in response to the selection of the user identifier. Smarr ¶¶ 71-72, fig. 3B.
Causing display of a presentation of the plurality of user groups at the client device. In Smarr, multiple user groups (i.e., “social circles”) may be displayed. Smarr figs. 3A (social circle display 320, circles submenu 318), 3B (social circle summary 346c), ¶¶ 64, 72.
Regarding claim 2, which depends on claim 1, Smarr teaches wherein the plurality of user groups include a first user group, the first user group comprising a theme, and wherein the method further comprises: receiving a selection of the first user group from among the presentation of the plurality of user groups; and generating a group identifier of the first user group in response to the selection. The term “theme” has been interpreted to refer to either (1) a set of associated graphic elements or (2) an associated category. In Smarr, each user group may have an associated category (e.g., “Ski Buddies”). Id. ¶¶ 46-53. Additionally, each user group may have an associated set of graphic elements. Id. ¶¶ 85-87, fig. 3H. In Smarr, a user may select a user group by hovering a cursor over a social circle. Id. ¶¶ 80-81, fig. 3 (pointer 342). In response, a group identifier (i.e., “modified social circle”) comprising multiple associated user identifiers (i.e., “contact icons”) and a theme may be generated and displayed. Id. ¶¶ 80-81, fig. 3D (modified social circle 322b).
Regarding claim 3, which depends on claim 2, Smarr teaches wherein the first user is associated with a first user identifier, the identifier of the second user is a second user identifier, and the generating the group identifier includes: generating the group identifier based on the theme of the first user group, the first user identifier and the second user identifier. In Smarr, a group identifier (i.e., “modified social circle”) comprising multiple associated user identifiers (i.e., “contact icons”) and a theme may be generated and displayed. Smarr ¶¶ 80-81, fig. 3D (modified social circle 322b).
Regarding claim 4, which depends on claim 1, Smarr teaches wherein the presentation of the plurality of user groups includes a display of a group identifier of a first user group, and the method further comprises: receiving a selection of the display of the group identifier of the first user group, the selection comprising an input attribute; determining that a value of the input attribute transgresses a threshold value; and causing display of a group profile associated with the first user group in response to the value of the input attribute transgressing the threshold value. In Smarr, a user may select a group identifier by hovering a cursor over a social circle. Smarr ¶¶ 80-81, fig. 3 (pointer 342). A hover input is determined when a user pauses over a GUI element for at least a threshold time. See id. ¶ 71. In response to the hover input, a group profile (i.e., “modified social circle”) comprising multiple associated user identifiers (i.e., “contact icons”) may be generated and displayed. Id. ¶¶ 80-81, fig. 3D (modified social circle 322b).
Regarding claim 5, which depends on claim 4, Smarr teaches wherein the group profile includes a list of user identifiers that include a first user identifier of the first user and the identifier of the second user. In Smarr, a group profile (i.e., “modified social circle”) comprising a list of associated user identifiers (i.e., “contact icons”) may be generated and displayed. Id. ¶¶ 80-81, fig. 3D (member icons 352a-352f).
Regarding claim 6, which depends on claim 1, Smarr teaches wherein the identifier of the second user includes a graphical avatar. Smarr ¶ 71, fig. 3B (contact icon 328f).
Regarding claim 7, which depends on claim 1, Smarr teaches wherein the causing display of the presentation of the plurality of user groups includes: determining a sort order of the plurality of user groups based on a user activity of the first user; and causing display of the presentation of the plurality of user groups based on the sort order. In Smarr, user groups (i.e., “social circles”) may be ranked and displayed based on a ranking scores calculate based on user activity (e.g., distribution of digital content). Smarr ¶¶ 55-59.
Claims 8-14 are drawn to a system that implements the methods recited in claims 1-7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 15-20 are drawn to instructions stored in a medium that implement the methods recited in claims 1-6, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144